— Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered June 28, 2007. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [ii]). We reject defendant’s contention that the sentence is unduly harsh or severe. We note, however, that the certificate of conviction incorrectly reflects that defendant was convicted of driving while intoxicated as a class E felony, and it must therefore be amended to reflect that he was convicted of driving while intoxicated as a class D felony (see generally People v Saxton, 32 AD3d 1286 [2006]). Present — Martoche, J.E, Smith, Centra, Peradotto and Pine, JJ.